Motion Denied; Order filed July 19, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00076-CR
                                ____________

                      MICHAEL TREJO, JR., Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 22nd District Court
                             Hays County, Texas
                      Trial Court Cause No. CR-14-0769


                                     ORDER

      Appellant is represented by appointed counsel, Tate N. Saunders. Appellant’s
brief was originally due March 9, 2018. We have granted a total of 90 days’
extension to file appellant’s brief until June 29, 2018. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On June 28, 2018, counsel filed a further request
for extension of time to file appellant’s brief. Counsel requested an additional seven
days to file appellant’s brief, but did not file a brief after expiration of seven days.

      We deny the request for extension and issue the following order.

      We order Tate N. Saunders to file a brief with the clerk of this court on or
before July 31, 2018. If counsel does not timely file appellant’s brief as ordered, the
court may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.